                        NITED STATES DISTRICT COURT                    ckeR% oFFlc:U.
                                                                                     s.DI
                                                                             ATAFNGOON  STRCTOD RT
                                                                                    RLED ,VA
                        W ESTERN D ISTRICT O F VIRG IM A
                                  ABIN GD O N                             JAk 2ï 2220
 U NITED STA TES O F V       ER ICA                                      jjjAC.J ,
                                                                                W

       V.
                                                          CaseN o.1:19cr00016
 INDIW OR INC.(a/k/aReckitt
 BenckiserPharmaceuticalsInc.)and
 IN DIV IO R PLC ,
    D efendants



       Upon m otion ofthe United States,based on therecord herein,and forgood cause

 show n,itishereby O R DERED thatthe United States'tim e to file any response to the

 defendants'motionlosuppresj(Doc.261)isextendedtoJanuary 16,2020,andthe
 defendants'tim eto file any rebuttalto theUnited States'response is extended to January

 30,2020.

                                            ENTER : January 7,2020


                                            Unit StatesD i ictJudge




Case 1:19-cr-00016-JPJ-PMS Document 273 Filed 01/07/20 Page 1 of 1 Pageid#: 2425
